
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.43


EXECUTIVE
SEVERANCEAND CHANGE IN CONTROL BENEFITS AGREEMENT


    THIS EXECUTIVE SEVERANCE AND CHANGE IN CONTROL BENEFITS AGREEMENT (the
"AGREEMENT") is entered into this 1st day of September, 2001 (the "Effective
Date"), between JAMES WEAVER ("EXECUTIVE") and TIER TECHNOLOGIES, INC. (the
"COMPANY"). This Agreement is intended to provide Executive with the
compensation and benefits described herein upon the occurrence of specific
events. Certain capitalized terms used in this Agreement are defined in
Article 4.

    The Company and Executive hereby agree as follows:


ARTICLE 1

SCOPE OF AND CONSIDERATION FOR THIS AGREEMENT


    1.1  Executive is currently employed by the Company.

    1.2  The Company and Executive wish to set forth the payments and benefits
which Executive shall be entitled to receive in the event Executive's employment
with the Company is terminated pursuant to an Involuntary Termination Without
Cause and/or in the event there is a Change in Control (as defined in
Section 4.4) of the Company.

    1.3  The duties and obligations of the Company to Executive under this
Agreement shall be in consideration for Executive's past services to the
Company, Executive's continued employment with the Company, and Executive's
execution of a release in accordance with Sections 2.2 and 3.1 herein.

    1.4  This Agreement shall supersede any other agreement relating to cash
severance benefits and health benefits in the event of Executive's termination
of employment with the Company and benefits to be paid in the event of a Change
in Control.


ARTICLE 2

BENEFITS


    2.1  Benefits. A Covered Event (as defined in Section 4.7) entitles
Executive to receive the following benefits set forth in Sections 2.2 and 2.3.

    2.2  Payment. Upon the occurrence of a Covered Event and subject to
Section 3.1 herein, Executive shall be entitled to the continued payment of his
Base Salary, less standard deductions and withholdings (the "Payment"), for a
period of twent-four (24) months commencing on the date of the Covered Event
(the "Payment Period"). The Company, at its option may pay the Payment in a lump
sum discounted to its present value at the time of payment.

    2.3  Health Benefits. In the event that Executive's employment is terminated
as a result of an Involuntary Termination without Cause prior to a Change in
Control or within twelve (12) months following a Change in Control, and
Executive elects continued coverage under federal COBRA law, the Company shall
pay the premiums of Executive's group health insurance coverage, including
coverage for Executive's eligible dependents, for a maximum period of eighteen
(18) months following such termination; provided, however, that: (i) the Company
shall pay premiums for Executive's eligible dependents only for coverage for
which those eligible dependents were enrolled immediately prior to the
termination; and (ii) the Company's obligation to pay such premiums shall cease
immediately upon the date Executive becomes covered under any other group health
plan (as an employee or otherwise).

    2.4  Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other

1

--------------------------------------------------------------------------------

employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of the Covered Event.


ARTICLE 3

LIMITATIONS AND CONDITIONS ON BENEFITS


    3.1  Release Prior To Payment Of Benefits. Upon the occurrence of a Covered
Event, and prior to the payment of any benefits under this Agreement on account
of such Covered Event, Executive shall deliver to the Company an effective
release (the "Release") in the form attached hereto and incorporated herein as
Exhibit A. Such Release shall specifically relate to all of Executive's rights
and claims in existence at the time of such execution and shall confirm
Executive's obligations under the Company's standard form of proprietary
information and inventions agreement.

    3.2  Termination of Company's Obligations. Notwithstanding any provisions in
this Agreement to the contrary, the Company's obligations, and Executive's
rights pursuant to Sections 2.2 and 2.3 herein, shall cease and be rendered a
nullity immediately should Executive fail to comply with the provisions of his
Proprietary Information & Inventions Agreement attached hereto as Exhibit B or
if Executive directly or indirectly competes with the Company during the Payment
Period.

    3.3  Non-Duplication of Benefits. Executive is not eligible to receive
benefits under this Agreement more than one time.


ARTICLE 4

DEFINITIONS


    For purposes of the Agreement, the following terms are defined as follows:

    4.1  "Base Salary" means Executive's annual base salary as in effect during
the last regularly scheduled payroll period immediately preceding the Covered
Event.

    4.2  "Board" means the Board of Directors of the Company.

    4.3 "Cause" means that, in the reasonable determination of the Company or,
in the case of the Chief Executive Officer, the Board, Executive:

    (a)  repeatedly fails to satisfactorily perform the Executive's job duties
after thirty (30) days notice and an opportunity to cure such deficiency.

    (b)  has committed an act that materially injures the business of the
Company;

    (c)  has refused or failed to follow lawful and reasonable directions of the
Board or the appropriate individual to whom Executive reports;

    (d)  has been convicted of a felony involving moral turpitude that is likely
to inflict or has inflicted material injury on the business of the Company;

    (e)  has engaged or in any manner participated in any activity which is
directly competitive with or intentionally injurious to the Company or any of
its affiliates or which violates any material provisions of his Proprietary
Information & Inventions Agreement, attached hereto as Exhibit B; or

    (f)   has committed any fraud against the Company, its affiliates,
employees, agents or customers or use or intentional appropriation for his
personal use or benefit of any funds or properties of the Company not authorized
by the Board to be so used or appropriated.

2

--------------------------------------------------------------------------------

    4.4  "Change in Control" means

    (a)  a sale or other disposition of all or substantially all of the assets
of the Company;

    (b)  a merger or consolidation in which the Company is not the surviving
entity and in which the shareholders of the Company immediately prior to such
consolidation or merger own less than fifty percent (50%) of the surviving
entity's voting power immediately after the transaction;

    (c)  a reverse merger in which the Company is the surviving entity but the
shares of the Company's Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, and in which the shareholders of the
Company immediately prior to such merger own less than fifty percent (50%) of
the Company's voting power immediately after the transaction;

    (d)  any other capital reorganization in which more than fifty percent (50%)
of the shares of the Company entitled to vote are exchanged.

    4.5  "Company" means TIER TECHNOLOGIES, INC. or, following a Change in
Control, the surviving entity resulting from such transaction.

    4.6  "Covered Event" means an Involuntary Termination Without Cause or a
Change in Control, provided that if the Company or its successor requests
Executive to provide transition services to the Company for a period of up to
twelve (12) months following a Change in Control (the "Transition Period"), the
Covered Event will not be deemed to have occurred after Executive provides such
services during the Transition Period.

    4.7  "Involuntary Termination Without Cause" means Executive's dismissal or
discharge other than for Cause. The termination of Executive's employment as a
result of Executive's death or disability will not be deemed to be an
Involuntary Termination Without Cause.


ARTICLE 5

GENERAL PROVISIONS


    5.1  Employment Status; Employment Agreement Superceded. This Agreement does
not constitute a contract of employment or impose upon Executive any obligation
to remain as an employee, or impose on the Company any obligation (i) to retain
Executive as an employee, (ii) to change the status of Executive as an at-will
employee, or (iii) to change the Company's policies regarding termination of
employment. In the event of any conflict between the provisions of this
Agreement and the provisions of any other previously existing employment,
severance or other similar agreement, then the provisions of this Agreement
shall govern.

    5.2  Notices. Any notices provided hereunder must be in writing, and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by facsimile) or the
third day after mailing by first class mail, to the Company at its primary
office location and to Executive at Executive's address as listed in the
Company's payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at the address as listed in the Company's payroll records.

    5.3  Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

3

--------------------------------------------------------------------------------

    5.4  Waiver. If either party should waive any breach of any provisions of
this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

    5.5  Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in San Francisco, California through Judicial Arbitration &
Mediation Services/Endispute ("JAMS") under the then existing JAMS arbitration
rules. In addition to and notwithstanding these rules, Executive and Company
agree that the arbitrator shall have the authority to compel adequate discovery
for resolution of the dispute. Further, the arbitrator shall issue a written
decision that includes the arbitrator's findings, conclusions and award.
However, nothing in this section is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. The Company shall pay for all the
arbitrator's fees and costs. In addition to any other relief, the arbitrator may
award to the prevailing party in the arbitration the recovery of its attorneys'
fees and costs. During the arbitration, each party shall be responsible for its
own attorneys' fees and costs; provided, however, that in the event one party
refuses to arbitrate and the other party seeks to compel arbitration by court
order, if such other party prevails, it shall be entitled to recover reasonable
attorneys' fees, costs and necessary disbursements. Pursuant to California Civil
Code Section 1717, each party warrants that it was represented by counsel in the
negotiation and execution of this Agreement, including the attorneys' fees
provisions herein.

    5.6  Complete Agreement. This Agreement, including Exhibits A and B,
constitutes the entire agreement between Executive and the Company and is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter, wholly superseding all written and oral agreements with respect
to cash benefits and health benefits to Executive in the event of employment
termination and/or a Change in Control, other than any outstanding loans by the
Company to Executive. It is entered into without reliance on any promise or
representation other than those expressly contained herein.

    5.7  Amendment Or Termination Of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Executive.
The written consent of the Company to a change or termination of this Agreement
must be signed by an executive officer of the Company after such change or
termination has been approved by the Board.

    5.8  Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

    5.9  Headings. The headings of the Articles and Sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof or to
affect the meaning thereof.

    5.10  Successors And Assigns. This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive, and the Company, and any
surviving entity resulting from a Change in Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company, and their respective successors,
assigns, heirs, executors and administrators, without regard to whether or not
such person actively assumes any rights or duties hereunder; provided, however,
that Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

    5.11  Choice Of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state's conflict of laws rules.

4

--------------------------------------------------------------------------------

    5.12  Non-Publication. The parties mutually agree not to disclose publicly
the terms of this Agreement except to the extent that disclosure is mandated by
applicable law or to respective advisors (e.g., attorneys, accountants).

    5.13  Construction Of Agreement. In the event of a conflict between the text
of the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

    IN WITNESS WHEREOF, the parties have executed this Agreement on the
Effective Date written above.

TIER TECHNOLOGIES, INC.   JAMES WEAVER
By: /s/ JAMES BILDNER   

--------------------------------------------------------------------------------

Name: James Bildner
Title: CEO
 
/s/ JAMES WEAVER   

--------------------------------------------------------------------------------

Exhibit A: Release (Individual Termination)

Exhibit B: Proprietary Information and Inventions Agreement

5

--------------------------------------------------------------------------------


EXHIBIT A

RELEASE


    Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the "Agreement") which I have executed and of
which this Release is a part.

    I hereby confirm my obligations under the Company's proprietary information
and inventions agreement.

    I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor." I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

    Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended ("ADEA"); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; statutory law; common law;
wrongful discharge; discrimination; fraud; defamation; emotional distress; and
breach of the implied covenant of good faith and fair dealing; provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to the Company's
indemnification obligation pursuant to agreement or applicable law.

    I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA:
(A) my waiver and release do not apply to any rights or claims that may arise on
or after the date I execute this Release; (B) I have the right to consult with
an attorney prior to executing this Release; and that if I am 40 or older on the
date I execute this Release, (C) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily execute this Release earlier);
(D) I have seven (7) days following the execution of this Release by the parties
to revoke the Release; and (E) this

--------------------------------------------------------------------------------

Release shall not be effective until the date upon which the revocation period
has expired, which shall be the eighth day after this Release is executed by me.

    JAMES WEAVER
 
 


--------------------------------------------------------------------------------

    Date:            

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.43



EXECUTIVE SEVERANCEAND CHANGE IN CONTROL BENEFITS AGREEMENT
ARTICLE 1 SCOPE OF AND CONSIDERATION FOR THIS AGREEMENT
ARTICLE 2 BENEFITS
ARTICLE 3 LIMITATIONS AND CONDITIONS ON BENEFITS
ARTICLE 4 DEFINITIONS
ARTICLE 5 GENERAL PROVISIONS
EXHIBIT A RELEASE
